DETAILED ACTION
                                            Foreign Priority Documents
1.     Foreign Priority documents has been granted on 02/09/2021.
                                              Response to Amendment         
2.     This Office Action is in response to Amendment filed on 04/14/2020.
        Claims 1, 8 and 12-13 have been amended.
 
        Claims 3 and 11 have been canceled.
        Claims 2, 4-7, 9-10 and 14-20 have been remained.
        Claims 1-2, 4-10 and 12-20 are currently pending in the application.
                       Examiner’s Statement of Reasons for Allowance
3.     Claims 1-2, 4-10 and 12-20 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 1-2, 4-10 and 12-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 02/07/2020. 
                                                               Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/PHUC T DANG/Primary Examiner, Art Unit 2892